                Case
AO 199A (Rev. 12/11-    1:20-cr-00049-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   32 Filed 04/24/20 Page
                                                                                                       Page11 of
                                                                                                              of 3   3   Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.     1:20-CR-00049 NONE SKO
VINCENT CAMPOS                                                    )


                    AMENDED ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                          United States District Courthouse
                                                                                    Place
                                                         2500 Tulare Street, Fresno CA 93721

      on        May 20, 2020 at 10:00 PM in Courtroom 10 (EPG) before Magistrate Judge Erica P. Grosjean
                                                                      Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                Case
 AO 199B (Rev. 09/08-   1:20-cr-00049-NONE-SKO
                      EDCA                                            Document
                           [Fresno]) Additional Conditions of Release (General)   32 Filed 04/24/20 Page 2 ofPage
                                                                                                              3            2 of   3 Pages

 CAMPOS, Vincent
 Doc. No. 1:20-CR-00049-NONE-SKO-01
 MODIFIED
                         ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

      (6)      The defendant is placed in the custody of:

                  Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                  SIGNED: ________________________________
                                 CUSTODIAN
      (7)      The defendant must:
               (a) participate in the substance abuse treatment program at WestCare, California Inc. inpatient
                    facility and comply with all the rules and regulations of the program as directed by program
                    staff and Pretrial Services; You must remain at the inpatient facility until released by the
                    pretrial services officer; A responsible party, approved by Pretrial Services, must escort you to
                    all required court hearings and escort you back to the inpatient facility upon completion of the
                    hearing;
               (b) have your third-party custodian transport you to WestCare on Tuesday, April 28, 2020, for
                     your appointment at 8:00 a.m.
               (c) reside with your third-party custodian and call your pretrial services officer each
                     business day, pending your admission into WestCare.
               (d) all previously ordered conditions of release, not in conflict with this order, shall remain in full
                    force and effect.
                 Case 1:20-cr-00049-NONE-SKO Document 32 Filed 04/24/20 Page 3 of 3




April 24, 2020
